         Case 2:20-cv-00677-WSS Document 87 Filed 09/21/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 COUNTY OF BUTLER, et al.,                    )
                                              )
         Plaintiffs,
                                              )
                  v.                          )
 THOMAS W. WOLF, in his official capacity )             No. 2:20-cv-677-WSS
 as Governor of the Commonwealth of           )
 Pennsylvania, and RACHEL LEVINE, MD, )
 in her official capacity as Secretary of the )
 Pennsylvania Department of Health,           )
                                              )         Complaint Filed 5/7/2020
         Defendants.                          )

             MOTION FOR LEAVE TO FILE MEMORANDUM OF LAW IN
          SUPPORT OF PLAINTIFFS AS AMICUS CURIAE BY EAGLE FORUM
                    EDUCATION & LEGAL DEFENSE FUND

       Pursuant to Local Rule 7, movant Eagle Forum Education & Legal Defense Fund

(“EFELDF”) respectfully seeks this Court’s leave to file the accompanying memorandum of law

as an amicus curiae in support of the plaintiffs’ opposition to the defendants’ motion to stay this

Court’s opinion and declaratory judgment (ECF #79, #80) in plaintiffs’ favor. Although this Court

and district courts generally do not have rules allowing or forbidding amicus participation, “[t]he

right of access to the courts is indeed [an] aspect of the right of petition” under the First

Amendment. California Motor Transport Co. v. Trucking Unlimited, 404 U.S. 508, 510 (1972),

and this Court like other district courts has long accepted amicus briefs. Nat'l Ass’n for

Neighborhood Sch., Inc. v. Bd. of Pub. Educ. of Sch. Dist., 90 F.R.D. 398, 404-05 (W.D. Pa. 1981)

(“any other interested party is invited to participate as amicus curiae, and any memoranda received

from such sources will be given the consideration which it merits”); Persico v. Sebelius, 919 F.

Supp. 2d 622, 624 n.1 (W.D. Pa. 2013). After conferring with the parties’ counsel, movant’s

counsel reports that the plaintiffs consented to this motion and that the defendants did “not concur”

but “doubt[ed] [that they] will file a formal opposition” to this motion.
             Case 2:20-cv-00677-WSS Document 87 Filed 09/21/20 Page 2 of 4




        In support of its motion for leave to file the accompanying memorandum of law as an

amicus curiae, movant EFELDF states as follows:

        1.       Since its founding in 1981, EFELDF has consistently defended not only the

Constitution’s federalist structure, but also its limits on both state and federal power. In the context

of the integrity of the elections on which the Nation has based its political community, EFELDF

has supported robust protection of speech under the First Amendment and efforts to maximize

voter confidence in the electoral process.

        2.       The proffered EFELDF memorandum focuses on the defendants’ draconian and

unprecedented restrictions on indoor and outdoor congregations as a violation of the First

Amendment during an election season, although some of EFELDF’s arguments generalize to the

other two counts on which this Court entered a declaratory judgment in the plaintiffs’ favor.

        3.       In addition to distinguishing the authorities on which the defendants rely, see

Amicus Memo. at 6-7, the EFELDF memorandum also weighs the equities under the rival factors

for interim relief. See id. at 8-9. Simply put, if the plaintiffs are more likely than the defendants to

prevail – as they are – and the equities and public interest weigh in the plaintiffs’ favor – as they

do – it would be absurd to grant the defendants’ stay request when the plaintiffs would be entitled

to a preliminary injunction, which is the mirror image of a stay.

        4.       Movant EFELDF respectfully submits that these issues addressed by its proffered

memorandum of law could aid the Court in resolving the vital First Amendment issues presented

by this litigation and will not prejudice the parties.

        WHEREFORE, for the foregoing reasons, movant Eagle Forum Education & Legal

Defense Fund respectfully seeks this Court’s leave to file the accompanying memorandum of law

as an amicus curiae. A proposed order is attached.




                                                   2
        Case 2:20-cv-00677-WSS Document 87 Filed 09/21/20 Page 3 of 4




Dated: September 21, 2020           Respectfully submitted,


                                     /s/ Lawrence J. Joseph
                                    _____________________________________
                                    Lawrence J. Joseph, , D.C. Bar No. 464777
                                    1250 Connecticut Av NW Suite 700-1A
                                    Washington, DC 20036
                                    Telephone: (202) 355-9452
                                    Facsimile: (202) 318-2254
                                    ljoseph@larryjoseph.com

                                    Counsel for Eagle Forum Education & Legal
                                    Defense Fund




                                      3
         Case 2:20-cv-00677-WSS Document 87 Filed 09/21/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Lawrence J. Joseph, do hereby certify that on September 21, 2020, I filed the foregoing

motion of Eagle Forum Education & Legal Defense Fund – together with its accompanying

memorandum of law and proposed order – with the Clerk of the Court using the CM/ECF system,

which I understand to have caused service via ECF on the following counsel for the parties:

                           Thomas W. King, III, Esquire
                            Ronald T. Elliott, Esquire
                            Thomas E. Breth, Esquire
                            Jordan P. Shuber, Esquire
                DILLON MCCANDLESS KING COULTER & GRAHAM LLP
                                tking@dmkcg.com
                               relliott@dmkcg.com
                               tbreth@dmkcg.com
                              jshuber@dmkcg.com

                               Robert Eugene Grimm, Esquire
                            SOLICITOR OF COUNTY OF GREEN
                                  rgrimm@co.greene.pa.us

                                  Karen M. Romano, Esquire
                             OFFICE OF ATTORNEY GENERAL
                                kromano@attorneygeneral.gov


                                            /s/ Lawrence J. Joseph
                                            Lawrence J. Joseph
